Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heibel (US20150206612; July 23, 2015).
Regarding claim 1, Heibel discloses a neutron detector comprising: 
a housing defining a cavity (Figure 4 Element 10; Paragraph 21), wherein the housing is configured to permit an amount of neutrons emitted from a core of a nuclear reactor to enter the cavity (Paragraph 21; Figure 4); 
an amount of a neutron sensitive material dispositioned within the cavity, wherein the neutron sensitive material is configured to generate and emit gamma rays upon interacting with the amount of neutrons (Paragraph 20 – Cobalt 59 Plate, Figure 1 Element 22); and
an amount of electron emissive material configured to generate and emit a current of electrons upon interacting with the emitted gamma rays (Paragraph 20 – Tungsten plate, Figure 1 Element 24), wherein the current of electrons is indicative of the amount of neutrons emitted from the core of the nuclear reactor (Paragraph 22).
Regarding claim 2, Heibel discloses the neutron detector of claim 1.  Heibel further discloses wherein the electron emissive material is dispositioned between the housing and the neutron sensitive material (Seen in Figure 3-4; Paragraph 21-22).
Regarding claim 3, Heibel discloses the neutron detector of claim 2.  Heibel further discloses further comprising an electrically insulating material is dispositioned between the electron emissive material and the housing (Seen in Figure 3; Paragraph 21-22).
Regarding claim 4, Heibel discloses the neutron detector of claim 3.  Heibel further discloses wherein the current of electrons is configured to traverse through the cavity, wherein the electrically insulating material is configured to allow the traversal of the current of electrons, and wherein the housing is configured to prevent the traversal of the current of electrons (Seen in Figure 3; Paragraph 21-22).
Regarding claim 5, Heibel discloses the neutron detector of claim 4.  Heibel further discloses further comprising a signal lead (Figure 3 Element 28; Paragraph 17-18) configured to generate a signal associated with the current of electrons (Seen in Figure 3; Paragraph 21-22).
Regarding claim 8, Heibel discloses the neutron detector of claim 1.  Heibel further discloses wherein the amount of neutron sensitive material is determined based, at least in part, on a desired sensitivity of the neutron detector (Inherent design choice).
Regarding claim 9, Heibel discloses the neutron detector of claim 1.  Heibel further discloses wherein the amount of neutron sensitive material is determined based, at least in part, on a desired length of life of the neutron detector (Inherent design choice).
Regarding claim 10, Heibel discloses the neutron detector of claim 1.  Heibel further discloses wherein the amount of electron emissive material is determined based, at least in part, on a desired sensitivity of the neutron detector (Inherent design choice).
Regarding claim 11, Heibel discloses the neutron detector of claim 1.  Heibel further discloses wherein the amount of electron emissive material is determined based, at least in part, on a desired length of life of the neutron detector (Inherent design choice).
Regarding claim 18, Heibel discloses a method of detecting neutrons emitted from a core of a nuclear reactor, the method comprising: causing an interaction between an amount of neutrons emitted from the core and a neutron sensitive material (Paragraph 17-22); 
generating, via the interaction, gamma rays to be emitted towards an electron emissive material (Paragraph 17-22); 
causing an interaction between the emitted gamma rays and the electron emissive material (Paragraph 17-22); 
generating, via the interaction, a current of electrons indicative of the amount of neutrons emitted from the core (Paragraph 17-22); 
determining a magnitude of the generated current of electrons (Paragraph 17-22); and 
determining the amount of neutrons emitted from the core based, at least in part, on the determined magnitude of the generated current of electrons (Paragraph 17-22). 
Regarding claim 19, Heibel discloses the method of claim 18. Heibel further discloses further comprising: 
determining a neutron flux of the nuclear reactor based, at least in part, on the determined amount of neutrons emitted from the core (Paragraph 17-22); and 
determining a power output of the nuclear reactor based, at least in part, on the determined neutron flux (Paragraph 17-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heibel (US20150206612; July 23, 2015) in view of Seidel (US 20120177166; July 12, 2012).
Regarding claim 6, Heibel discloses the neutron detector of claim 5.  Heibel does not disclose wherein the signal lead is configured to electrically power a transmitter via the current of electrons, and wherein the transmitter configured to transmit the signal generated by the signal lead 
Seidel discloses wherein the signal lead is configured to electrically power a transmitter via the current of electrons, and wherein the transmitter configured to transmit the signal generated by the signal lead (Paragraph 8 and 12).
Therefore, from the teaching of Seidel, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Heibel in order to allow for remotely monitored detection of the neutron reactor core output. 
Regarding claim 7, Heibel in view of Seidel discloses the neutron detector of claim 6.  Seidel further discloses wherein the transmission is wireless ( Paragraph 8 and 12).
Regarding claim 12, Heibel discloses a system configured to detect neutrons, comprising: a neutron detector comprising: 
a housing defining a cavity, wherein the housing is configured to permit an amount of neutrons emitted from a core of a nuclear reactor to enter the cavity (Seen in Figure 3; Paragraph 21-22).;
 an amount of a neutron sensitive material dispositioned within the cavity, wherein the neutron sensitive material is configured to generate and emit gamma rays upon interacting with the amount of neutrons (Seen in Figure 3; Paragraph 21-22).; and 
an amount of electron emissive material configured to generate and emit a current of electrons upon interacting with the emitted gamma rays, wherein the current of electrons is indicative of the amount of neutrons emitted from the core of the nuclear reactor (Seen in Figure 3; Paragraph 21-22); and 
a signal lead configured to generate a signal associated with the current of electrons(Seen in Figure 3; Paragraph 21-22). 
Heibel does not disclose a monitoring subsystem communicably coupled to the neutron detector, wherein the monitoring subsystem comprises a control circuit configured to: receive the signal generated by the signal lead; determine a magnitude of the current of electrons based, at least in part, on the signal received from the signal lead; and determine the amount of neutrons emitted from the core of the nuclear reactor based, at least in part, on the determined magnitude of the current of electrons.
Seidel discloses a monitoring subsystem communicably coupled to the neutron detector, wherein the monitoring subsystem comprises a control circuit configured to (Paragraph 8 and 12): 
receive the signal generated by the signal lead (Paragraph 8 and 12); 
determine a magnitude of the current of electrons based, at least in part, on the signal received from the signal lead (Paragraph 8 and 12); and 
determine the amount of neutrons emitted from the core of the nuclear reactor based, at least in part, on the determined magnitude of the current of electrons (Paragraph 8 and 12).
Therefore, from the teaching of Seidel, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Heibel in order to allow for remotely monitored detection of the neutron reactor core output. 
Regarding claim 13, Heibel in view of Seidel discloses the system of claim 12.  Heibel further discloses wherein the control circuit is further configured to: determine a neutron flux of the nuclear reactor based, at least in part, on the determined amount of neutrons emitted from the core of the nuclear reactor (Paragraph 17-22); and determine a power output of the nuclear reactor based, at least in part, on the determined neutron flux of the nuclear reactor (Paragraph 17-22).
Regarding claim 14, Heibel in view of Seidel discloses the system of claim 12.  Seidel further discloses further comprising a transmitter electrically coupled to the signal lead, wherein the transmitter is configured to transmit the signal generated by the signal lead (Paragraph 8 and 12 - Transmitting signal generated by signal lead).
Regarding claim 15, Heibel in view of Seidel discloses the system of claim 14.  Seidel further discloses wherein the signal lead is configured to electrically power the transmitter via the current of electrons (Paragraph 8 and 12).
Regarding claim 16, Heibel in view of Seidel discloses the system of claim 12.  Heibel further discloses wherein the electron emissive material is dispositioned between the housing and the neutron sensitive material (Paragraph 17-22; Figure 3 and 4).
Regarding claim 17, Heibel in view of Seidel discloses the system of claim 16.  Heibel further discloses wherein the neutron detector further comprises an electrically insulating material is dispositioned between the electron emissive material and the housing (Paragraph 17-22; Figure 3 and 4).
Regarding claim 20, Heibel discloses the method of claim 18.  Heibel does not discloses further comprising: generating a signal associated with the generated current of electrons; and transmitting the signal generated by the signal lead to a receiver for further processing.
Seidel discloses further comprising: generating a signal associated with the generated current of electrons; and transmitting the signal generated by the signal lead to a receiver for further processing. (Paragraph 8 and 12)
Therefore, from the teaching of Seidel, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Heibel in order to allow for remotely monitored detection of the neutron reactor core output. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884